Pfeifer, J.,
dissenting. I concur in Justice Stratton’s dissenting opinion regarding the applicability to Bellemar of the manufacturing exception set forth in R.C. 5739.01(E)(9) and 5739.011. I further dissent because I agree -with the Board of Tax Appeals that the resale exception contained in R.C. 5739.01(E)(1) applies to the temporary employment services at issue in this case.
The resale tax exception excludes from sales tax or use tax any transaction “in which the purpose of the consumer is (1) [t]o resell the thing transferred or benefit of the service provided, by a person engaging in business, in the form in which the same is, or is to be, received by him.” R.C. 5739.01(E)(1). My disagreement with the majority is in regard to the characterization of the “benefit of the service.”
The only way to fairly characterize the benefit of service is to look to the finished product, i.e., what the service yields. The work of the temporary employees in this case yielded wheel assemblies fit for sale. The benefit alluded to by the majority, a “flexible, less costly, and more efficient work force,” is ephemeral at best. Bellemar is not hiring temporary employees to hang around and get paid less than full-time workers. They hire them to work. They do work. And the benefit of that work is a completed project, which is resold.
This case is no different from Hyatt Corp. v. Limbach (1994), 69 Ohio St.3d 537, 634 N.E.2d 995. In Hyatt, at issue was the taxability of Hyatt’s purchases of industrial cleaning services, through which its room and dining linens were cleaned. We held that Hyatt’s purchase of those services fell under the resale exception, since Hyatt’s guests “received the benefit of this service in being able to use clean linen.” Id. at 540, 634 N.E.2d at 998. We saw the benefit of the service in Hyatt to be simply clean linen — we did not look to any side benefit that might inure to Hyatt. We did not cite the economic benefit of outsourcing *358laundry as opposed to having Hyatt employees do the work. The benefit of the service was the finished product — clean laundry. Likewise, the benefit in this case is completed wheel assemblies. Since Bellemar resells that benefit, the temporary employment services meet the sales tax exclusion in R.C. 5739.01(E)(1).
Resnick and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.